976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AMERICAN COLLEGE OF NUCLEAR PHYSICIANS and Society ofNuclear Medicine, Petitioners,v.UNITED STATES NUCLEAR REGULATORY COMMISSION and UnitedStates of America, Respondents.
No. 91-1431.
United States Court of Appeals, District of Columbia Circuit.
May 22, 1992.

Before HARRY T. EDWARDS, BUCKLEY and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case came to be heard on petition for review of a final rule issued by the United States Nuclear Regulatory Commission ("NRC").   See Quality Management Program and Misadministrations, 56 Fed.Reg. 34,104 (1991) (codified at 10 C.F.R. pt. 2, app.  C and 10 C.F.R. §§ 35.2-35.33) ("QM Rule").   The case was briefed and argued by counsel for the petitioners and the NRC.   The issues have been accorded full consideration by the Court and occasion no need for a published opinion.   See D.C. CIR.R. 14(c).


2
On the record before us, we find no basis to overturn the QM Rule;  accordingly, the petition for review is hereby denied, substantially for the reasons stated by the NRC in its rulemaking.   The NRC, in promulgating the QM Rule, acted within the bounds of its broad statutory mandate to establish "such standards ... as the Commission may deem necessary or desirable to ... protect health or to minimize danger to life or property."  42 U.S.C. § 2201(b) (West Supp.1992) (emphasis added).   Moreover, the substantive requirements imposed by the QM Rule are not "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law."  5 U.S.C. § 706(2)(A) (1988).


3
Accordingly, it is hereby ORDERED and ADJUDGED, by the Court, that the petition for review is denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C. CIR.R. 15.